DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction - Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 
Figures 
Features 
(Generic)

reducing pressure in a renal system of a least one kidney of a patient; and infusing a therapeutic agent into the renal system of the at least one kidney
(claims 1, 2, 4-6, 9, 10, 14, 15, 17-20, 76)
A 
4, 5
catheter system includes a fluid management assembly with a controller, separate infusion pump and sensors (¶ [0095]) 
B 	
6, 7
catheter system that can be used to manually induce a negative pressure in the renal pelvis, including a syringe (¶ [0098] [0100])
C 
9, 10, 14
manual, fluid-filled, spring-open pump that may be implanted subcutaneously and operated by the user; check valve is placed in the ureteropelvic junction (¶ [0102], [0103], [0112])
D
12
pump assembly that includes a rigid container with a rigid, removable lid (¶ [0106])

13A, 13B
implantable pump is powered by a motor that drives a travel nut with a lead screw attached to a bellows (¶ [0108], [0109], [0111])
F 
15
magnetically-driven, implantable pump that includes a rotatable implantable impeller (¶ [0113]) 
G
16A-16F
axial flow impeller that resides within an impeller catheter (¶ [0115] - [0118]) 
H
17
pump system includes a rigid container defining a chamber that may include a slider assembly that separates the chamber into a liquid portion and an air portion (¶ [0119] - [0121]) 
I
18, 19
a method of placing an introducer sheath 320 into the bladder, then routing guidewires through the ureters into the renal pelvis cavities of each kidney; catheters are advanced over the guidewires until the distal ends of the catheters are located in the renal pelvises (¶ [0152])
J
26-28
a method utilizing a transvenous approach to access the kidney; first, a needle is navigated through the renal vein RV via the vena cava VC and into the renal pelvis RP; next, a therapy catheter 434 is advanced over the needle 432 and the needle is retracted


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Currently, claims 1, 2, 4-6, 9, 10, 14, 15, 17-20 and 76 are generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-J lack unity of invention because even though the inventions of these groups require the technical feature of reducing pressure in a renal system and infusing a therapeutic agent into the renal system, this technical feature is not a special technical feature as it does not contribute over the prior art in view of Loske; Gunnar (US 20160367747 A1).
Loske discloses a method of improving kidney function in a patient (¶ [0003], [0008], [0009], [0102] In FIGS. 1a and 1b, a first embodiment of a catheter 20; ¶ [0119] FIG. 3a is a side view of a fifth embodiment of the invention in the form of a balloon drain), comprising: 
reducing pressure in a renal system of a least one kidney (¶ [0005], For draining urine, transurethral, suprapubic catheters or kidney fistulas are inserted, and the urine is drained into bags in that way; ¶ [0070], In urine drainage, negative pressures between 20 and 100 mmHg are employed in particular; ¶ [0073], it is now possible, with the bladder collapsed, to drain off nearly all the urine production via the two transurethral kidney fistulas); and 
infusing a therapeutic agent into a kidney (¶ [0036] Via the rinsing channel, the cavity to be drained (urinary bladder, abscess cavity) can be supplied with liquids or medications or can be flushed; ¶ [0120] FIG. 3b … The rinsing channel 6 in the form of a further tube for rinsing extends within the inner lumen 2g). 
Loske demonstrates that the combination of reducing pressure in a renal system and infusing a therapeutic agent into the renal system is known in the art and does not represent a special technical feature.

No telephone call was made to Applicant's Representative to request an oral election to the above restriction requirement, due to its complexity. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

To summarize, Applicant is requested to:
Select one species from among species A-J; and 
Identify which of the non-generic claims correspond to the selected species. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781